872 F.2d 1031
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Winston E. WILLIS, Individually and as the Sole Shareholder& Beneficial Officer of UCPD, Inc., Plaintiff-Appellant,v.FIRST BANK NATIONAL ASSOCIATION, Richard Baumgart, formerinterim Trustee, Defendants-Appellees.
No. 88-3755.
United States Court of Appeals, Sixth Circuit.
April 13, 1989.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Winston Willis appeals the district court's judgment dismissing his appeals from the Bankruptcy court's orders in two Chapter Seven proceedings, Case Nos.  B86-00410 and B86-02311.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Willis filed two separate Chapter Seven proceedings in the bankruptcy court asserting the same issues, Case No. B86-00410 which he filed on his own behalf, and Case No. B86-02311 which he filed on the behalf of his private corporation.  While he only filed a notice of appeal to the district court from the bankruptcy court's dismissal of Case No. B86-00410, he argued the merits of both cases in his appeal to the district court.


3
The district court dismissed Case No. B86-02311 as untimely and it dismissed Case No. B86-00410 as untimely and for lack of subject matter jurisdiction as Willis sought a prohibited review of a state court judgment.


4
Upon consideration, we conclude that the district court's judgment must be vacated in part and affirmed in part.  The judgment is erroneous to the extent that it addressed Case No. B86-02311.  The district court lacked jurisdiction over the case because Willis did not file a notice of appeal from the bankruptcy's order dismissing that case.


5
The judgment should be affirmed as it pertains to Case No. B86-00410 however, because Winston sought a prohibited review of a state court decision.  Federal judicial review of a state court civil judgment can only be obtained from the United States Supreme Court.   See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 & 482 (1983).


6
Accordingly, to the extent the district court addressed Case No. B86-02311, its judgment is hereby vacated and the case is remanded for the district court to decline jurisdiction over this case due to plaintiff's failure to file a notice of appeal in that case.  Rule 9(b)(6), Rules of the Sixth Circuit.  As it pertains to Case No. B86-00410, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.